DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 10/09/2019.
Status of Claims
Claims 1-21 filed on 10/09/2019 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2019 and on 11/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but it appears they would be allowable with respect to the prior arts references cited by the Examiner if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (claims 1-2, 4-7, 9-18, and 20) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “correspondence data storage unit”, “destination information acquiring unit”, “identification information identifying unit”, “positional information acquiring unit”, and “schedule deciding unit”. Because the claimed units are subsets of the managing server, there must be a recitation of structure that is a component of the server to rebut the presumption. As the claim does not recite structure that is a part of the server which performs the functions corresponding to the claimed respective units, examiner concludes that the limitation lacks the recitation of sufficient structure, materials or acts to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-21 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-21 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of scheduling delivery of a package to a user. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “store correspondence data in which user information about each user among a plurality of users, acquires delivery destination information related to a delivery destination of a package, the delivery destination information including user information about a recipient of the package; identifies the terminal identification information corresponding to the user information about the recipient by referring to the correspondence data; acquires positional information of a mobile communication terminal identified by the terminal identification information from the mobile communication terminal; and decide a schedule of delivery of the package based on the positional information”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for scheduling a delivery to a user. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 16, 20, and 21 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 16, 20, and 21 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-15 and 17-19 recite a Mental Process because the claimed elements describe a process for performing a delivery to a user. As a result, claims 2-15 and 17-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A delivery system comprising: a superordinate vehicle that can transport a plurality of packages; a subordinate vehicle that can transport a package received from the superordinate vehicle; and a managing server that manages package delivery by the superordinate vehicle and the subordinate vehicle, wherein the managing server has: a correspondence data storage unit”, “terminal identification information of a mobile communication terminal of the user among the plurality of users are associated with each other”, “a delivery destination information acquiring unit”, “a terminal identification information identifying unit”, “positional information acquiring unit”, “a schedule deciding unit”, and “superordinate vehicle and the subordinate vehicle”. when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 16, 20, and 21 recite substantially similar limitations to those recited with respect to claim 1. Although claim 16 further recites “A managing server that manages package delivery, the managing server comprising: a correspondence data storage unit that stores correspondence data in which user information about each user among a plurality of users, and terminal identification information of a mobile communication terminal of the user among the plurality of users are associated with each other”, claim 20 further recites “A non-transitory computer-readable storage medium having stored thereon a program for making a computer function”, and claim 21 further recites “managing server”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 16, 20, and 21 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-15 and 17-19 do not include any additional elements beyond those recited by independent claims 1, 16, 20, and 21. As a result, claims 2-15 and 17-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include The additional elements of claim 1 include “A delivery system comprising: a superordinate vehicle that can transport a plurality of packages; a subordinate vehicle that can transport a package received from the superordinate vehicle; and a managing server that manages package delivery by the superordinate vehicle and the subordinate vehicle, wherein the managing server has: a correspondence data storage unit”, “terminal identification information of a mobile communication terminal of the user among the plurality of users are associated with each other”, “a delivery destination information acquiring unit”, “a terminal identification information identifying unit”, “positional information acquiring unit”, “a schedule deciding unit”, and “superordinate vehicle and the subordinate vehicle”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 16, 20, and 21 recite substantially similar limitations to those recited with respect to claim 1. Although claim 16 further recites “A managing server that manages package delivery, the managing server comprising: a correspondence data storage unit that stores correspondence data in which user information about each user among a plurality of users, and terminal identification information of a mobile communication terminal of the user among the plurality of users are associated with each other”, claim 20 further recites “A non-transitory computer-readable storage medium having stored thereon a program for making a computer function”, and claim 21 further recites “managing server”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 16, 20, and 21 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-15 and 17-19 do not include any additional elements beyond those recited by independent claims 1, 16, 20, and 21. As a result, claims 2-15 and 17-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-6, 11-13, and 16-21 are rejected under 35 U.S.C. 103 as being un-patentable over Cooper (US 20180356823 A1) in view of Otake Takafumi (JP2018097444A).
Regarding claim 1. Cooper teaches A delivery system comprising: a superordinate vehicle that can transport a plurality of packages; [Cooper, para. 0072 and figure 5, Cooper teaches “In certain embodiments, an autonomous manual delivery vehicle 100 may be configured as an autonomous base vehicle configured to carry a plurality of items, one or more smaller, auxiliary autonomous vehicles (e.g., autonomous vehicles 140 described in detail herein)” wherein a superordinate vehicle] a subordinate vehicle that can transport a package received from the superordinate vehicle; [Cooper, para. 0072 and figure 5, Cooper teaches “In certain embodiments, an autonomous manual delivery vehicle 100 may be configured as an autonomous base vehicle configured to carry a plurality of items, one or more smaller, auxiliary autonomous vehicles (e.g., autonomous vehicles 140 described in detail herein)” wherein a subordinate vehicle] and a managing server that manages package delivery by the superordinate vehicle and the subordinate vehicle, [Cooper, para. 0064, Cooper teaches “or server networks, blades, gateways, switches, processing devices, processing entities, set-top boxes, relays, routers, network access points, base stations, the like, and/or any combination of devices or entities adapted to perform the functions, operations, and/or processes described herein” and figure 1, Cooper teaches a server 110 managing through clouds 135 an autonomous base vehicle that includes auxiliary autonomous vehicles] wherein the managing server has: a correspondence data storage unit that stores correspondence data in which user information about each user among a plurality of users, [Cooper, para. 0090, Cooper teaches “In various embodiments, a serviceable point profile corresponding to each of one or more (e.g., all) serviceable points serviced by the
carrier may be created and stored in a serviceable point management database in electronic communication with the mapping computing entity 110” wherein profile information are stored in a database. Further, para. 0091 teaches “In various embodiments, the serviceable point profile may identify a first delivery location at the corresponding delivery address for manual deliveries (e.g., deliveries made by a carrier employee should be placed on a front porch of the address) and/or may identify a second delivery location at the corresponding delivery address for autonomous deliveries (e.g., deliveries made by an autonomous UAV should be deposited on a second-story balcony of the address)” wherein “should be placed on a front porch” is equivalent user information about each user].
Cooper does not specifically teach, however, Takafumi teaches and terminal identification information of a mobile communication terminal of the user among the plurality of users are associated with each other; [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor” wherein identification information of a mobile communication terminal] a delivery destination information acquiring unit that acquires delivery destination information related to a delivery destination of a package, the delivery destination information including user information about a recipient of the package; [Takafumi, para. 0015, Takafumi teaches “the control unit 120 receives the input of the destination from the user on the touch panel display 160, and searches for the route from the current location to the destination by a known Dijkstra method or the like” wherein acquiring destination information. Further, para. 0020 teaches “The user information 30b indicates, for each user (user ID), a destination…”] a terminal identification information identifying unit that identifies the terminal identification information corresponding to the user information about the recipient by referring to the correspondence data; [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor. The control unit 120 derives the current location of the user terminal 110 based on the measured value measured by the positioning unit 150” wherein identification information about a position of a mobile communication terminal by referring to the GPS data] a positional information acquiring unit that acquires positional information of a mobile communication terminal identified by the terminal identification information from the mobile communication terminal; [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor” wherein acquiring positional information of a mobile communication terminal] and a schedule deciding unit that decides a schedule of delivery of the package by the superordinate vehicle and the subordinate vehicle based on the positional information [Takafumi, para. 0016, Takafumi teaches “Further, by the function of the baggage receiving module 121b, the control unit 120 arrives at the receiving point based on the current location of the user terminal 110, the traffic information received from the traffic information server (not shown), and the like after departing from the departure point of the route. Correct the scheduled time. As a result, the estimated time of arrival at the pick-up point will be adjusted to be later or earlier” wherein scheduling delivery based on user’s position and arrival time to a pick up point]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by scheduling a delivery of a package based on position of the recipient.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery by an air vehicle [Takafumi, para. 0004].  
Regarding claim 2. Cooper in view of Takafumi teaches all of the limitations of claim 1 ( as above). Cooper does not specifically teach, however, Takafumi teaches The delivery system according to claim 1, wherein the positional information acquiring unit acquires positional information of the mobile communication terminal repetitively sent by the mobile communication terminal, and the schedule deciding unit decides the schedule of delivery of the package by the superordinate vehicle and the subordinate vehicle based on the repetitively sent positional information of the mobile communication terminal [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor” wherein acquiring position of the mobile device and the “GPS receiving unit, a gyro sensor, and an acceleration sensor” indicates repetitively sending position data by the mobile device]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by scheduling a delivery of a package based on position of the recipient.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery [Takafumi, para. 0004]. 
Regarding claim 3. Cooper in view of Takafumi teaches all of the limitations of claim 1 ( as above). Cooper does not specifically teach, however, Takafumi teaches wherein the user information includes an address of the user [Takafumi, para. 0022, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor” wherein acquiring position of the mobile device and the “GPS receiving unit, a gyro sensor, and an acceleration sensor” indicates repetitively sending position data by the mobile device]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by using address information.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery [Takafumi, para. 0004]  
Regarding claim 4. Cooper in view of Takafumi teaches all of the limitations of claim 3 ( as above). Cooper does not specifically teach, however, Takafumi teaches wherein after deciding the schedule of delivery of the package to the address of the recipient based on the address of the recipient, the schedule deciding unit adjusts the schedule based on the address of the recipient and the positional information acquired by the positional information acquiring unit [Takafumi, para. 0015, Takafumi teaches “The control unit 120 corrects the travel time of the road section based on the traffic jam information, the accident information, the weather information, and the like received from the traffic information server (not shown). As a result, the estimated time of arrival will be corrected according to the traffic jam information and the like” wherein correcting scheduled delivery based on position information]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by adjusting delivery schedule based on user’s position.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery [Takafumi, para. 0004]. 
Regarding claim 5. Cooper in view of Takafumi teaches all of the limitations of claim 4 ( as above). Cooper does not specifically teach, however, Takafumi teaches wherein the schedule deciding unit adjusts the schedule based on the positional information and the address of the recipient if a distance between a position indicated by the positional information and the address of the recipient satisfies a predetermined condition [Takafumi, para. 0052, Takafumi teaches “the control unit 20 sets a point within a predetermined distance (for example, 500 m) from the delivery destination as the receiving point Q” wherein the delivery destination is equivalent to the address and the 500 m is equivalent to a predetermined condition]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by adjusting delivery schedule based on user’s position and delivery address.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery [Takafumi, para. 0004].  
Regarding claim 6. Cooper in view of Takafumi teaches all of the limitations of claim 4 ( as above). Cooper does not specifically teach, however, Takafumi teaches wherein the schedule deciding unit: derives travel time required for the recipient to travel from a position indicated by the positional information to the address of the recipient based on a distance between the position indicated by the positional information and the address of the recipient; determines, based on the travel time, whether or not the recipient can travel to the address of the recipient by a scheduled delivery time of the package in the schedule decided based on the address of the recipient; and adjusts the schedule based on the travel time if it is determine that the recipient cannot travel to the address of the recipient by the scheduled delivery time [Takafumi, para. 0015, Takafumi teaches “In addition, the control unit 120 acquires the estimated time of arrival scheduled to arrive at the receiving point or the destination based on the travel time of the road section constituting the searched route. The control unit 120 corrects the travel time of the road section based on the traffic jam information, the accident information, the weather information, and the like received from the traffic information server (not shown). As a result, the estimated time of arrival will be corrected according to the traffic jam information and the like” wherein correcting the delivery schedule based on user’s position and the required time to travel to the pick-up destination]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by correcting the delivery schedule based on user’s position and the required time to travel to the pick-up destination.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery [Takafumi, para. 0004].    
Regarding claim 11. Cooper in view of Takafumi teaches all of the limitations of claim 3 ( as above). Cooper does not specifically teach, however, Takafumi teaches wherein the managing server has a notification data sending unit that sends, to the mobile communication terminal of the recipient, notification data which is based on the address of the recipient and the positional information of the mobile communication terminal of the recipient [Takafumi, para. 0062, Takafumi teaches “when it is determined that the user terminal 110 has arrived at the receiving point Q (step V09: Y), the control unit 120 of the user terminal 110 transmits an arrival notification to the package delivery system 10 (step V10)” wherein a notification sent by the control unit based on address (receiving point Q) and arriving at point Q is equivalent to position of mobile device]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by sending notification based on address and position.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery [Takafumi, para. 0004].  
Regarding claim 12. Cooper in view of Takafumi teaches all of the limitations of claim 11 ( as above). Cooper does not specifically teach, however, Takafumi teaches wherein after deciding the schedule of delivery of the package to the address of the recipient based on the address of the recipient, the schedule deciding unit adjusts the schedule based on the positional information and the address of the recipient if a distance between the address of the recipient and a position indicated by the positional information of the mobile communication terminal of the recipient satisfies a predetermined condition, and if the distance between the address of the recipient and the position indicated by the positional information of the mobile communication terminal of the recipient is shorter than a predetermined distance, the notification data sending unit sends, to the mobile communication terminal of the recipient, the notification data including a scheduled time of delivery of the package to the address of the recipient in the schedule decided by the schedule deciding unit based on the address of the recipient [Takafumi, para. 0016, Takafumi teaches “Further, by the function of the baggage receiving module 121b, the control unit 120 arrives at the receiving point based on the current location of the user terminal 110, the traffic information received from the traffic information server (not shown), and the like after departing from the departure point of the route. Correct the scheduled time. As a result, the estimated time of arrival at the pick-up point will be adjusted to be later or earlier” wherein adjusting schedule based on mobile device position. Further, para. 0031 teaches “If the drone 210 holding the luggage has not yet arrived above the receiving point, the control unit 120 of the user terminal 110 displays the arrival time at which the drone 210 is scheduled to arrive on the touch panel display 160” wherein a notification to the mobile device 110 of a scheduled delivery]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by adjusting schedule based on the mobile devise position and delivery address.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery [Takafumi, para. 0004].  
Regarding claim 13. Cooper in view of Takafumi teaches all of the limitations of claim 12 ( as above). Cooper does not specifically teach, however, Takafumi teaches wherein, if the distance between the address of the recipient and the position indicated by the positional information of the 21 XM4erver4YcasesY# SBGYSBG-OO2US f NYSBG-OOO2US tom.docxAttorney Docket Number: SBG-OOO2US mobile communication terminal of the recipient is longer than a predetermined distance, the notification data sending unit sends, to the mobile communication terminal of the recipient, the notification data including a scheduled time of delivery of the package to the address of the recipient in the schedule adjusted by the schedule deciding unit based on the positional information and the address of the recipient [Takafumi, para. 0016, Takafumi teaches “Further, by the function of the baggage receiving module 121b, the control unit 120 arrives at the receiving point based on the current location of the user terminal 110, the traffic information received from the traffic information server (not shown), and the like after departing from the departure point of the route. Correct the scheduled time. As a result, the estimated time of arrival at the pick-up point will be adjusted to be later or earlier” wherein adjusting schedule based on mobile device position. Further, para. 0031 teaches “If the drone 210 holding the luggage has not yet arrived above the receiving point, the control unit 120 of the user terminal 110 displays the arrival time at which the drone 210 is scheduled to arrive on the touch panel display 160” wherein a notification to the mobile device 110 of a scheduled delivery]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by adjusting schedule based on the mobile devise position and delivery address.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery [Takafumi, para. 0004]. 
Regarding claim 16. Cooper teaches A managing server that manages package delivery, the managing server comprising: [Cooper, figure 1, Cooper teaches  a managing server 110 in figure 1] a correspondence data storage unit that stores correspondence data in which user information about each user among a plurality of users, [Cooper, para. 0090, Cooper teaches “In various embodiments, a serviceable point profile corresponding to each of one or more (e.g., all) serviceable points serviced by the carrier may be created and stored in a serviceable point management database in electronic communication with the mapping computing entity 110” wherein profile information are stored in a database. Further, para. 0091 teaches “In various embodiments, the serviceable point profile may identify a first delivery location at the corresponding delivery address for manual deliveries (e.g., deliveries made by a carrier employee should be placed on a front porch of the address) and/or may identify a second delivery location at the corresponding delivery address for autonomous deliveries (e.g., deliveries made by an autonomous UAV should be deposited on a second-story balcony of the address)” wherein “should be placed on a front porch” is equivalent user information about each user].
Cooper does not specifically teach, however, Takafumi teaches and terminal identification information of a mobile communication terminal of the user among the plurality of users are associated with each other; [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor” wherein identification information of a mobile communication terminal] a delivery destination information acquiring unit that acquires delivery destination information related to a delivery destination of a package, the delivery destination information including user information about a recipient of the package; [Takafumi, para. 0015, Takafumi teaches “the control unit 120 receives the input of the destination from the user on the touch panel display 160, and searches for the route from the current location to the destination by a known Dijkstra method or the like” wherein acquiring destination information. Further, para. 0020 teaches “The user information 30b indicates, for each user (user ID), a destination…”] a terminal identification information identifying unit that identifies the terminal identification information corresponding to the user information about the recipient by referring to the correspondence data; [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor. The control unit 120 derives the current location of the user terminal 110 based on the measured value measured by the positioning unit 150” wherein identification information about a position of a mobile communication terminal by referring to the GPS data] a positional information acquiring unit that acquires positional information of a mobile communication terminal identified by theterminal identification information from the mobile communication terminal; [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor” wherein acquiring positional information of a mobile communication terminal] and a schedule deciding unit that decides a schedule of delivery of the package based on the positional information [Takafumi, para. 0016, Takafumi teaches “Further, by the function of the baggage receiving module 121b, the control unit 120 arrives at the receiving point based on the current location of the user terminal 110, the traffic information received from the traffic information server (not shown), and the like after departing from the departure point of the route. Correct the scheduled time. As a result, the estimated time of arrival at the pick-up point will be adjusted to be later or earlier” wherein scheduling delivery based on user’s position and arrival time to a pick up point]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by scheduling a delivery of a package based on position of the recipient.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery by an air vehicle [Takafumi, para. 0004].    
Regarding claim 17. Cooper in view of Takafumi teaches all of the limitations of claim 16 ( as above). Cooper does not specifically teach, however, Takafumi teaches wherein, based on the positional information, the schedule deciding unit adjusts the schedule of delivery of the package by a vehicle to deliver the package [Takafumi, para. 0015, Takafumi teaches “The control unit 120 corrects the travel time of the road section based on the traffic jam information, the accident information, the weather information, and the like received from the traffic information server (not shown). As a result, the estimated time of arrival will be corrected according to the traffic jam information and the like” wherein correcting scheduled delivery based on position information]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by adjusting delivery schedule based on user’s position.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery [Takafumi, para. 0004]. 
Regarding claim 18. Cooper in view of Takafumi teaches all of the limitations of claim 17 ( as above). Cooper does not specifically teach, however, Takafumi teaches wherein, based on the positional information, the schedule deciding unit adjusts the schedule of delivery of the package by a superordinate vehicle that can transport a plurality of packages, and a subordinate vehicle that can transport a package received from the superordinate vehicle [Takafumi, para. 0052, Takafumi teaches “the control unit 20 sets a point within a predetermined distance (for example, 500 m) from the delivery destination as the receiving point Q” wherein the delivery destination is equivalent to the address and the 500 m is equivalent to a predetermined condition]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by adjusting delivery schedule based on user’s position and delivery address.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery [Takafumi, para. 0004].
Regarding claim 19. Cooper in view of Takafumi teaches all of the limitations of claim 16 ( as above). Cooper does not specifically teach, however, Takafumi teaches comprising a notification data sending unit that sends, to the mobile communication terminal of the recipient, notification data which is based on an address of the recipient and the positional information  [Takafumi, para. 0062, Takafumi teaches “when it is determined that the user terminal 110 has arrived at the receiving point Q (step V09: Y), the control unit 120 of the user terminal 110 transmits an arrival notification to the package delivery system 10 (step V10)” wherein a notification sent by the control unit based on address (receiving point Q) and arriving at point Q is equivalent to position of mobile device]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by sending notification based on address and position.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery [Takafumi, para. 0004].  
Regarding claim 20. Cooper teaches  A non-transitory computer-readable storage medium having stored thereon a program for making a computer function as: [Cooper, para. 0035, Cooper teaches “and/or the like executing instructions stored on a computer-readable storage medium to perform certain steps or operations”] a correspondence data storage unit that stores correspondence data in which user information about each user among a plurality of users, [Cooper, para. 0090, Cooper teaches “In various embodiments, a serviceable point profile corresponding to each of one or more (e.g., all) serviceable points serviced by the carrier may be created and stored in a serviceable point management database in electronic communication with the mapping computing entity 110” wherein profile information are stored in a database. Further, para. 0091 teaches “In various embodiments, the serviceable point profile may identify a first delivery location at the corresponding delivery address for manual deliveries (e.g., deliveries made by a carrier employee should be placed on a front porch of the address) and/or may identify a second delivery location at the corresponding delivery address for autonomous deliveries (e.g., deliveries made by an autonomous UAV should be deposited on a second-story balcony of the address)” wherein “should be placed on a front porch” is equivalent user information about each user].
Cooper does not specifically teach, however, Takafumi teaches and terminal identification23 XMerver4YcasesY# SBGYSBG-OO2US f NYSBG-OOO2US tom.docxAttorney Docket Number: SBG-OOO2USinformation of a mobile communication terminal of the user among the plurality of users are associated with each other; [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor” wherein identification information of a mobile communication terminal] a delivery destination information acquiring unit that acquires delivery destination information related to a delivery destination of a package, the delivery destination information including user information about a recipient of the package; [Takafumi, para. 0015, Takafumi teaches “the control unit 120 receives the input of the destination from the user on the touch panel display 160, and searches for the route from the current location to the destination by a known Dijkstra method or the like” wherein acquiring destination information. Further, para. 0020 teaches “The user information 30b indicates, for each user (user ID), a destination…”] a terminal identification information identifying unit that identifies the terminal identification information corresponding to the user information about the recipient by referring to the correspondence data; [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor. The control unit 120 derives the current location of the user terminal 110 based on the measured value measured by the positioning unit 150” wherein identification information about a position of a mobile communication terminal by referring to the GPS data] a positional information acquiring unit that acquires positional information of a mobile communication terminal identified by the terminal identification information from the mobile communication terminal; [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor” wherein acquiring positional information of a mobile communication terminal] and a schedule deciding unit that decides a schedule of delivery of the package based on the positional information [Takafumi, para. 0016, Takafumi teaches “Further, by the function of the baggage receiving module 121b, the control unit 120 arrives at the receiving point based on the current location of the user terminal 110, the traffic information received from the traffic information server (not shown), and the like after departing from the departure point of the route. Correct the scheduled time. As a result, the estimated time of arrival at the pick-up point will be adjusted to be later or earlier” wherein scheduling delivery based on user’s position and arrival time to a pick up point]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by scheduling a delivery of a package based on position of the recipient.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery by an air vehicle [Takafumi, para. 0004].  
Regarding claim 21. Cooper teaches A management method executed by a managing server to manage package delivery, the management method comprising: [Cooper, claim 8, Cooper teaches “A method for delivering at least one item from a manual delivery vehicle to a destination location via an autonomous delivery vehicle, the method comprising:” also figure 1 teaches server 110] 
Cooper does not specifically teach, however, Takafumi teaches acquiring delivery destination information related to a delivery destination of a package, the delivery destination information including user information about a recipient of the package; [Takafumi, para. 0015, Takafumi teaches “the control unit 120 receives the input of the destination from the user on the touch panel display 160, and searches for the route from the current location to the destination by a known Dijkstra method or the like” wherein acquiring destination information. Further, para. 0020 teaches “The user information 30b indicates, for each user (user ID), a destination…”]
identifying terminal identification information corresponding to the user information about the recipient of the package by referring to correspondence data in which user information about each user among a plurality of users, and terminal identification information of a mobile communication terminal of the user among the plurality of users are associated with each other; [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor. The control unit 120 derives the current location of the user terminal 110 based on the measured value measured by the positioning unit 150” wherein identification information about a position of a mobile communication terminal by referring to the GPS data] acquiring positional information of a mobile communication terminal identified by the terminal identification information from the mobile communication terminal; [Takafumi, para. 0014, Takafumi teaches “The positioning unit 150 is sensors that measure the current location of the user terminal 110, and may include a GPS receiving unit, a gyro sensor, and an acceleration sensor” wherein acquiring positional information of a mobile communication terminal] and deciding a schedule of delivery of the package based on the positional information [Takafumi, para. 0016, Takafumi teaches “Further, by the function of the baggage receiving module 121b, the control unit 120 arrives at the receiving point based on the current location of the user terminal 110, the traffic information received from the traffic information server (not shown), and the like after departing from the departure point of the route. Correct the scheduled time. As a result, the estimated time of arrival at the pick-up point will be adjusted to be later or earlier” wherein scheduling delivery based on user’s position and arrival time to a pick up point]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper to incorporate the teaching of Takafumi by scheduling a delivery of a package based on position of the recipient.  The motivation to combine Cooper with Takafumi has the advantage of  providing a technique capable of reducing the complexity of the recipient in delivery by an air vehicle [Takafumi, para. 0004].
Claims 7-8 are rejected under 35 U.S.C. 103 as being un-patentable over Cooper  in view of Takafumi and in further view of Shiryan et al.  (US 20170185961 A1).
Regarding claim 7. Cooper in view of Takafumi teaches all of the limitations of claim 3 ( as above). Cooper in view of Takafumi does not specifically teach, however, Shiryan teaches wherein the schedule deciding unit decides the schedule based further on content information related to a content of the package [Shiryan, para. 0063, Shiryan teaches “For instance, the size and/or weight of the package content may limit potential delivery locations, or package content that is a hazardous material may limit potential delivery locations” wherein deciding schedule based on content information (weight, size)]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper in view of Takafumi to incorporate the teaching of Shiryan by deciding schedule based on content information.  The motivation to combine Cooper in view of Takafumi with Shiryan has the advantage where at least one delivery option can be generated for the physical package based in part on the package location and the expected agenda for the package recipient, and the at least one delivery option can be provided to the package recipient [Shiryan, Abstract].  
Regarding claim 8. Cooper in view of Takafumi and Shiryan teaches all of the limitations of claim 7 ( as above). Cooper in view of Takafumi does not specifically teach, however, Shiryan teaches wherein the content information includes at least any one of weight information related to a weight of the package, and size information related to a size of the package [Shiryan, para. 0063, Shiryan teaches “For instance, the size and/or weight of the package content may limit potential delivery locations, or package content that is a hazardous material may limit potential delivery locations” wherein deciding schedule based on content information (weight, size)]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper in view of Takafumi to incorporate the teaching of Shiryan by deciding schedule based on content information.  The motivation to combine Cooper in view of Takafumi with Shiryan has the advantage where at least one delivery option can be generated for the physical package based in part on the package location and the expected agenda for the package recipient, and the at least one delivery option can be provided to the package recipient [Shiryan, Abstract].  
Claim 9 is rejected under 35 U.S.C. 103 as being un-patentable over Cooper  in view of Takafumi and Shiryan, and in further view of Furka  (US 7996333 B2).
Regarding claim 9. Cooper in view of Takafumi and Shiryan teaches all of the limitations of claim 8 ( as above). Cooper in view of Takafumi and Shiryan does not specifically teach, however, Furka teaches wherein the content information includes the weight information related to the weight of the package, and the schedule deciding unit: decides the schedule prioritizing the positional information of the mobile communication terminal of the recipient if the weight of the package is lighter 20 M~erver4Ycases¥# SBG¥SBG-OOO2YUS¥ f±NYSBG-OO2US tom.docxAttorney Docket Number: SBG-OOO2US than a predetermined first weight; and decides the schedule prioritizing the address of the recipient if the weight of the package is heavier than a second weight equal to or heavier than the first weight [Furka, Claim 1, Furka teaches “determining a first weight of the mail piece; comparing the first weight of the mail piece to a first predetermined value; selecting priority delivery if the first weight exceeds the first predetermined value” wherein deciding schedule based on content information (weight)]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper in view of Takafumi and Shiryan to incorporate the teaching of Furka by deciding schedule based on package weight.  The motivation to combine Cooper in view of Takafumi and Shiryan with Furka has the advantage of  determining efficient routing of a mail piece in a delivery system for delivering mail pieces comprising determining whether or not the mail piece requires urgent delivery, determining a weight of the mail piece, and determining, based on the urgency determination and the weight determination, a most cost-effective place in which to introduce the mail piece into the delivery system [Furka, para. summary].  
  Claim 10 is rejected under 35 U.S.C. 103 as being un-patentable over Cooper  in view of Takafumi and Shiryan, in further view of Furka, and in further view of Simms et al.  (US 20180068253 A1).
Regarding claim 10. Cooper in view of Takafumi and Shiryan teaches all of the limitations of claim 8 ( as above). Cooper in view of Takafumi and Shiryan does not specifically teach, however, Simms teaches wherein the content information includes the size information related to the size of the package, and the schedule deciding unit: decides the schedule prioritizing the positional information of the mobile communication terminal of the recipient if the size of the package is smaller than a predetermined first size; and decides the schedule prioritizing the address of the recipient if the size of the package is larger than a second size equal to or larger than the first size [Simms, para. 0037, Simms teaches “following the ordering, determining the size of the delivery using the delivery system; checking available room within a first locked storage container of the plurality of locked storage containers, the first locked storage container corresponding to the first customer, by use of the delivery system; upon availability, reserving, by operation of the delivery system, sufficient room within the first locked storage container to receive the delivery; and delivering the delivery to within the first locked storage container” wherein prioritizing delivery based on size]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper in view of Takafumi and Shiryan to incorporate the teaching of Simms by deciding schedule based on package size.  The motivation to combine Cooper in view of Takafumi and Shiryan with Simms has the advantage where the
improvement wherein delivery is achieved with a robotic positioner and a driverless vehicle [Simms, Abstract].  
Claim 15 is rejected under 35 U.S.C. 103 as being un-patentable over Cooper  in view of Takafumi and in further view of Smith et al.  (US 20170090483 A1). 
Regarding claim 15. Cooper in view of Takafumi teaches all of the limitations of claim 1 ( as above). Further, Cooper teaches wherein the managing server has a delivery instruction sending unit that sends, to the superordinate vehicle, a delivery instruction for a package that is based on the schedule decided by the schedule deciding unit, the superordinate vehicle has: a delivery instruction receiving unit that receives the delivery instruction; [Cooper, para. 0069 and figure 1, also see para. 0171, Cooper teaches “As indicated, a communication port may be one of several components available in the information/data collection device 130 (or be in or as a separate computing entity). Embodiments of the communication port may include an Infrared information/data Association (IrDA) communication port, an information/data radio, and/or a serial port. The communication port may receive instructions for the information/data collection device 130” wherein vehicle 100 receives instruction via information/data collection device 130, wherein collection device 130 is equivalent to the instruction receiving unit] and a subordinate vehicle control unit that controls a plurality of the subordinate vehicles based on the delivery instruction, and based on a signal received from a first subordinate vehicle among the plurality of subordinate vehicles, [Cooper, para. 0171, Cooper teaches “Once various shipments/items to be delivered by a particular manual delivery vehicle 100 have been assigned for autonomous delivery and/or manual delivery, the mapping computing entity 110 establishes a final delivery route (e.g., an ordered listing of deliveries to be performed by a manual delivery vehicle 100 and/or an assigned travel path for the manual delivery vehicle 100, including the location of scheduled stops for the manual delivery vehicle 100) and launch locations for one or more autonomous vehicles 140 to deliver shipments/items between the manual delivery vehicle 100 and the destination serviceable point corresponding to the shipments/item” emphasis added, wherein vehicle 100 receives delivery instruction and communicates the instruction to vehicles 140 (controlling vehicles 140)] 
Cooper in view of Takafumi does not specifically teach, however, Smith teaches the subordinate vehicle control unit sends a relay instruction to a second subordinate vehicle among the plurality of subordinate vehicles, the relay instruction instructing to relay a communication between the superordinate vehicle and the first subordinate vehicle [Smith, para. 0063, Smith teaches “Additionally, each drone may coordinate the capture of information based on the positional relationship of the drones in the swarm to each other and/or the target. For example, at block 6.3, the lead drone may not necessarily determine a flight plan for the other drones and communicate the flight to the drones. Instead, each drone may determine its own flight plan based on the positional relationship to the other drones determined” wherein delivery instructions is relayed from one drone to another drone]  
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Cooper in view of Takafumi to incorporate the teaching of Smith by relaying information between drones.  The motivation to combine Cooper in view of Takafumi with Smith has the advantage of avoiding overlapping information [Smith, para. 0003].  
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623